Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Two references in the information disclosure statement filed 7/14/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. KR 20010024366 A does not have the original Korean document. Korean Decision for KR 10-2013-0034895, Korean Decision for KR 10-2014-0017501, and the Korean First Office Action lack translations of the whole documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kurashina et al., U.S. Patent App. Pub. No. 2007/0238265 A1 [hereinafter Kurashina] is the closest prior art of record. Kurashina teaches a wafer W with a seed layer 7 which would reach out to the perimeter and a region around contact holes 3 and trenches 4 which would be an interior region. Kurashina [0006], [0148], [0267], [0275], figs. 1A-C. 
However, Kurashina and the prior art of record do not teach “wherein the corrosion-resistant conductive material of the perimeter region forms a ring around the insulating material of the interior region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794